Smith, J.
Copies of the proceedings in the magistrate’s court being necessary to a proper understanding and determination of the errors complained of in the petition for certiorari, and they nowhere appearing in the record, and no exception having been taken to the magistrate’s answer, the trial judge, on motion of defendant in certiorari; properly dismissed the certiorari. See Georgia Southern & Florida Railway Co. v. State, 116 Ga. 845 (43 S. E. 254).

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.

Certiorari; from Tattnall superior court — Judge Sheppard. February 2, 1920.
Elders & DeLoach, for plaintiff in error.
Way & McCall, contra.